            Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOWARD PAULL,

                Plaintiff,                          Civil Action No.

       v.

PRUDENTIAL INSURANCE COMPANY
OF AMERICA and KPMG LLP,

                Defendants.


                                           COMPLAINT

       Plaintiff Howard Paull (“Plaintiff” or “Mr. Paull”) brings this action against Prudential

Insurance Company of America (“Prudential”) and KPMG LLP (“KPMG”) under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et. seq. He seeks appropriate

remedies as a result of the wrongful termination of short term disability (“STD”) benefits and

denial of his claim for long term disability (“LTD”) benefits under the KPMG LLP Short and

Long Term Disability Insurance Plan (the “Plan”), sponsored by his former employer, KMPG,

and underwritten and administered by Prudential.

                                            I. PARTIES

       1.       Mr. Paull is, and at all relevant times was, a citizen of the United States and a

resident of Philadelphia County in this District.

       2.       Prudential is an insurance company domiciled in New Jersey located at 751 Broad

Street, Newark, NJ 07102. It issued Group Contract Number G-43764-DE (the “Policy”) to

KPMG to insure the STD and LTD benefits provided by the Plan. Prudential is the claims

administrator and also pays benefits under the Policy.
            Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 2 of 11




       3.       KPMG is one of the “Big Four” accounting firms, providing financial audit, tax,

and advisory services. KPMG is domiciled in New Jersey and located at Three Chestnut Ridge

Rd., Montvale, NJ 07645. KPMBG is both the sponsor of the Plan, an employee benefit plan

within the meaning of ERISA, 29 U.S.C. § 1002(3), and the plan administrator, within the

meaning of 29 U.S.C. § 1002(16).

       4.       As an employee of KPMG, Mr. Paull was insured under the Policy and a

“participant” within the meaning of ERISA, 29 U.S.C. § 1132(a).

                               II. JURISDICTION AND VENUE

       5.       This Court has jurisdiction pursuant to 29 U.S.C. § 1132(e) and (f) and 28 U.S.C.

§ 1331.

       6.       Venue over this action lies in this Court pursuant to 29 U.S.C. § 1132(e)(2).

                                III. FACTUAL BACKGROUND

                                  Mr. Paull’s STD benefit claim

       7.       From July 6, 2015 until he became disabled, Mr. Paull was employed by KPMG

as a tax manager.

       8.       The tax manager position is mentally demanding and requires “in-depth

knowledge or tax issues within practice” and “basic knowledge of tax issues outside immediate

tax area,” as well as “the ability to interface with clients and communicate complex tax matters .

. . in a manner [the] client can understand,” “the ability to manage multiple client engagements

and service teams,” “strong written and verbal communication skills,” “solid research skills,”

and “consistent ability to . . . balance and direct multiple projects with differing deadlines.”

       9.       In July of 2017, Mr. Paull began experiencing a sudden and severe headache,

watery eyes, sore throat, cough, and muscle aches.




                                                  2
           Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 3 of 11




          10.   As a result, Mr. Paull went to an urgent care clinic, where he was diagnosed with

bacterial pneumonia and provided antibiotics.

          11.   Mr. Paull was subsequently diagnosed with hypersensitivity pneumonitis, that is,

lung disease due to allergic reaction, by Dr. Paul Kinniry at the University of Pennsylvania

Hospital. Mr. Paull’s hypersensitivity pneumonitis was associated with an allergy to mold—

specifically, aurenbasidium pullulans—which was present in his office.

          12.   Ultimately, while his lung function improved, Mr. Paull continued to experience

cognitive difficulties with focus and concentration that made it impossible to do his job, and

ultimately his last day of work was January 21, 2018.

          13.   On or around January 31, 2018, Mr. Paull applied for STD benefits under the

Policy.

          14.   In order to receive STD benefits under the Policy, a claimant must be “Disabled.”

          15.   As set forth in the Policy, “You are disabled when Prudential determines that: you

are unable to perform the material and substantial duties of your regular occupation due to your

sickness or injury; and you have a 20% or more loss in weekly earnings due to the same sickness

or injury.”

          16.   In support of his claim, Mr. Paull’s treating neurologist, Dr. Branch Coslett, noted

that Mr. Paull was suffering from “cognitive deficits – poor focus, concentration, easy fatigue.”

Dr. Coslett further noted that the “prognosis is guarded. No specific [diagnosis] to date.”

          17.   Prudential approved Mr. Paull’s claim for STD benefits, finding that he was

“unable to perform the material and substantial duties of [his] regular occupation due to [his]

sickness or injury”.

          18.   Mr. Paull underwent a neuropsychological evaluation on January 25, 2018 by Dr.




                                                 3
         Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 4 of 11




Kathy Lawler.

       19.      In her report dated February 5, 2018, Dr. Lawler opined that anxiety and stress

were impacting Mr. Paull’s ability “to fully access [his] cognitive abilities.”

       20.      By the time of a visit dated April 10, 2018, Dr. Coslett opined that Mr. Paull was

“exhibiting non-specific neuropsychiatric symptoms (e.g., problems with focus, concentration,

sustained focus, anxiety) that are consistent with encephalopathy.” Dr. Coslett observed that

these symptoms may have been caused by Mr. Paull’s hypersensitivity pneumonitis but that

“[r]egardless of the etiology of the symptoms, however, I believe that his current symptoms are

disabling for his occupation as an attorney.”

       21.      Prudential paid STD benefits to Mr. Paull until April 13, 2018.

       22.      By letter dated May 23, 2018, Prudential notified Mr. Paull that it had terminated

his claim and that he was no longer considered disabled.

       23.      Mr. Paull appealed that decision by letter dated August 31, 2018.

       24.      In support of his appeal, Mr. Paull included a letter from Dr. Coslett dated August

20, 2018, in which he again opined that “Mr. Paull’s symptoms of difficulty with focus and

concentration, manifesting at least in part as an inability to use his computer for extensive

periods of time . . . are, in my opinion, inconsistent with the ability to function effectively as a

tax manager as this task requires extensive use of a computer as well as reading and writing

many hours of each work day.”

       25.      Despite Dr. Coslett’s opinion, by letter dated November 2, 2018, Prudential

upheld the termination of STD benefits.

       26.      Mr. Paull undertook a second voluntary appeal by letter dated April 2, 2019.

       27.      In support of his second voluntary appeal, Mr. Paull provided another




                                                  4
            Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 5 of 11




neuropsychological evaluation report, this one dated December 8, 2018 by Dr. Robert L. Rider,

Ph.D. and Katie Fabius, PsyD, who diagnosed Mr. Paull with “Generalized Anxiety Disorder”

and opined that while “Mr. Paull’s results show him to be of Above Average intellect at present”

and “His visual, verbal, and working memory abilities were largely commensurate with his

general intellect”, “He showed weaknesses consistent with his presenting complaints in the

areas of complex attention, processing speed, and inhibition which are likely representative of

a decrease from his baseline function.”

       28.      The report went on to state that “the physical symptoms of the aurenbasidium

pullulans hypersensitivity served to exacerbate his preexisting anxiety to a level severe enough to

interfere with his cognitive performance. . . . Anxiety is known to contribute to cognitive

difficulties, particularly in the domains of attention, processing speed, and executive function. . .

. I believe Mr. Paull notices his symptoms most prominently when he is at work or engaging in

work duties, such as using the computer, due to the stress and anxiety he feels at his job. . . . At

this time, due to the severity of his anxiety, I believe Mr. Paull is unable to perform the duties

required of him at his current position at KPMG.”

       29.      Nevertheless, by letter dated June 21, 2019, Prudential upheld the denial of STD

benefits.

                                  Mr. Paull’s LTD benefit claim

       30.      Mr. Paull subsequently initiated a claim for LTD benefits under the Policy.

       31.      In order to receive LTD benefits under the Policy, a claimant must be “Disabled.”

       32.      As set forth in the Policy, for the first 36 months LTD benefits are payable, “You

are disabled when Prudential determines that: you are unable to perform the material and

substantial duties of your regular occupation due to your sickness or injury; and you have a 20%




                                                  5
         Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 6 of 11




or more loss in weekly earnings due to the same sickness or injury.”

       33.     In addition to the material submitted in connection with his STD claim, which he

made part of his LTD claim, Mr. Paull pointed out that in a report dated January 20, 2020, Dr.

Coslett had opined that “Mr. Paull suffers from cognitive and emotional deficits” and that “his

stressful and demanding position as a tax manager for KPMG is likely to substantially exacerbate

his deficits in focus, concentration and sustained attention.”

       34.     Despite the evidence demonstrating that the same difficulties with attentional

focus and concentration that Prudential had found initially disabled Mr. Paull from performing in

his “regular occupation” as a tax manager for KPMG remained, Prudential denied Mr. Paull’s

claim for LTD benefits by letter dated March 24, 2020.

       35.     On December 21, 2020, Mr. Paull appealed the denial of LTD benefits.

       36.     In support of his appeal, he submitted a “Quantitative EEG” or “QEEG”

neurodiagnostic evaluation completed on November 23, 2020.

       37.     The QEEG evaluation “performs analysis of brainwave characteristics such as

frequency, amplitude, absolute power, relative power, ratios, coherence symmetry and phase”

and “[r]esults are compared to normative data for age, gender and left/right handedness.”

       38.     Mr. Paull’s QEEG report indicated “Deficits in expressive communication and

executive functions [that] are likely due to impairment” at the frontal area and right parietal

region of the brain. The QEEG report also noted “Relative power deficits in frontal theta would

again impair organized conceptualization” and “Bilateral hypocoherence across all bands implies

potential neuromuscular challenges and difficulty with organization and self expression”.

       39.     The QEEG report concluded that despite the lack of a traumatic brain injury or

TBI, “there are notable amplitude abnormalities identified which imply lateral impact or




                                                  6
          Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 7 of 11




neuroinflammatory activity.”

        40.     Mr. Paull also submitted a letter from Dr. Coslett in which he opined that the

finding in the QEEG analysis of “notable amplitude abnormalities . . . is consistent with my

belief . . . that Mr. Paull suffers from encephalopathy, whatever its root cause.”

        41.     Dr. Coslett also opined in his letter that “a number of specific abnormalities”

identified in the report “are consistent with my opinion . . . that Mr. Paull has suffered

substantial impairments in ‘executive’ functions (that is, focus, concentration, sustained attention

and multitasking)” and that “the findings indicate that these impairments persist to date.”

        42.     In addition, Mr. Paull also submitted a letter from his therapist, Dr. Joseph

Altobelli, in which Dr. Altobelli observed that “Mr. Paull suffers from anxiety as well as deficits

in task completion in the areas which call for central processing and executive functioning. . . .”

        43.     Dr. Altobelli noted that Mr. Paull’s “exposure to mold and subsequent

encephalopathy have left him with certain cognitive deficits that make normal daily functioning

a challenge” including “focal deficits such as sustained focus during reading and writing,

initiating task completion, inability to work on a computer for any amount of time, slowed

processing and thinking, and an inability to juggle multiple tasks.” He went on to note that

“[t]his inability is in stark contrast to Mr. Paul’s report of his previous abilities pre-mold

exposure. The decrease in functioning increases Mr. Paull’s anxiety, which further compromises

his cognitive abilities in a self-feeding cycle.”

        44.     Like Dr. Coslett, Dr. Altobelli also agreed that Mr. Paull’s QEEG report was

consistent with his self-reports of impaired cognitive disabilities, opining “. . . The results

indicated frontal lobe and right parietal region deficiency which rise to clinically significant

weaknesses and are most likely responsible for the functional impairments Mr. Paull is reporting,




                                                    7
         Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 8 of 11




mainly organized conceptualization, unmanaged anxiety, self-expression and delayed

responsiveness.”

       45.     By letter dated March 5, 2021, Prudential informed Mr. Paull that it had obtained

paper records reviews of his LTD claim file by Dr. Sarah Bullard, a psychologist, and Dr. David

Burke, a neurologist, both of whom concluded that based upon the evidence submitted, Mr. Paull

was not “disabled” from performing the “material and substantial duties” of his “regular

occupation” as a tax manager.

       46.     In response to this new information, Mr. Paull pointed out that the reviews of Drs.

Bullard and Burke suffered from a number of errors, including that: (i) both relied upon prior

opinions of other “peer reviewers” that did not treat Mr. Paull but were consulted by Prudential

earlier in the STD or LTD claims processes, thereby violating the “full and fair review”

provision of ERISA by denying Mr. Paull “a review that does not afford deference to the initial

adverse benefit determination” as required by 29 C.F.R. § 2560.503-1; (ii) both misapprehended

the nature and importance of the root cause of Mr. Paull’s cognitive difficulties, that is, by

rejecting the theory that mold exposure had caused hypersensitivity pneumonitis which in turn

lead to his cognitive problems, when the cause of Mr. Paull’s problems with focus and

concentration was it was irrelevant under the Policy; (iii) both cherry picked from

neuropsychological testing results for Mr. Paull while ignoring that the evaluations corroborated

Mr. Paull’s subjective reports that his cognitive abilities have declined from his previous level

and that the severity of his symptoms would preclude him from working as a tax manager; (iv)

Dr. Bullard based her opinion that Mr. Paull was not restricted upon a conclusion that he was

able to complete activities of daily living and work as a tour guide part-time, failing to recognize

that whether or not Mr. Paull’s symptoms are “disabling” depends upon whether those symptoms




                                                  8
           Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 9 of 11




preclude him from performing the “material and substantial duties” of a tax manager, not

whether he can work in a tour guide role or complete activities like shopping or driving; and (v)

both disregarded and misapprehended the results of Mr. Paull’s November 23, 2020 QEEG

analysis, that is, by rejecting it as evidencing a “neurologic” cause of impairment while ignoring

that the QEEG test did objectively establish that there were abnormalities that were fully

consistent with Mr. Paull’s subjectively reported symptoms.

          47.   Ultimately by letter dated May 21, 2021, Prudential upheld its decision to deny

LTD benefits.

          48.   Mr. Paull’s administrative remedies have been fully exhausted.

                                           IV. CLAIMS

                                   COUNT I
                     WRONGFUL TERMINATION OF STD BENEFITS
                               ERISA § 502(a)(1)(B)

          49.   The foregoing paragraphs are incorporated herein by reference as if set forth at

length.

          50.   Pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), Mr. Paull may

bring an action to recover benefits due to him under the terms of the Policy, to enforce his rights

under the terms of the Policy, or to clarify his rights to future benefits under the terms of the

Policy.

          51.   Notwithstanding that Mr. Paull conclusively demonstrated that he is “Disabled”

and entitled to STD benefits under the Policy, Prudential wrongfully terminated his benefits

based solely on a review of his medical records.




                                                   9
           Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 10 of 11




                                     COUNT II
                          WRONGFUL DENIAL OF LTD BENEFITS
                                 ERISA § 502(a)(1)(B)

          52.   The foregoing paragraphs are incorporated herein by reference as if set forth at

length.

          53.   Notwithstanding that Mr. Paull conclusively demonstrated that he is “Disabled”

and entitled to LTD benefits under the Policy, Prudential wrongfully denied his claim based

solely on a review of his medical records.

                                    V. RELIEF REQUESTED

          WHEREFORE, Plaintiff prays that this Court:

          (a)   Grant judgment in his favor and against Defendants on all claims;

          (b)   Order that Defendants pay all STD and LTD benefits due under the Policy from

                April 14, 2018 to the date of judgment, including interest thereon;

          (c)   Declare Plaintiff’s rights under the terms of the Policy, and clarify his rights to

                future benefits under the terms of the Policy;

          (d)   Order that Defendants pay the costs of suit, including Plaintiff’s attorneys’ fees

                and costs pursuant to 29 U.S.C. § 1132(g); and

          (e)   Award all such other and further relief as this Court deems just and proper.

Dated: June 30, 2021                                Respectfully submitted,

                                                     s/ Tybe A. Brett
                                                    Tybe A. Brett, Esq., PA I.D. 30064
                                                    tbrett@fdpklaw.com
                                                    Ruairi McDonnell, Esq., PA I.D. 316998
                                                    rmcdonnell@fdpklaw.com

                                                    FEINSTEIN DOYLE PAYNE
                                                      & KRAVEC, LLC
                                                    Law & Finance Building, Suite 1300
                                                    429 Fourth Avenue



                                                  10
Case 2:21-cv-02922-BMS Document 1 Filed 06/30/21 Page 11 of 11




                               Pittsburgh, PA 15219
                               T.: (412) 281-8400
                               F.: (412) 281-1007

                               Adam Harrison Garner
                               PA I.D. 320476
                               adam@garnerltd.com

                               THE GARNER FIRM, LTD.
                               1515 Market Street, Suite 1200
                               Philadelphia, PA 19102
                               T.: (215) 645-5955
                               F.: (215) 645-5960


                               Attorneys for Plaintiff Howard Paull




                              11
